Case 2:18-cV-02884-.]TF-tmp Document 1 Filed 12/28/18 Page 1 of 12 Page|D 1

, ,_" y
|:%E;t,.‘§§!\/ 1:1)
UNITEI) sTATES DISTRICT CoURT
wESTERN DISTRICT oF TENNESSEE 2915 DEC 28 PH 5= 26
C'J Eastem (Jacks<m) DIVlsloN
BWestern(Memphis) DIVISION

 

 

Sharon Fisher §
Plaintiff, )
)

vs. ) No.
)
FedEx Express )
Defendant. §

COMPLAINT
1. This action is brought for discrimination in employment pursuant to (check only those
that apply):

iii Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000€-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,
Pub. L. No. 102-166) (race, color, gender, religion, national origin).
NOTE: In order to bring a suit in federal district court under Title VII,
you must first obtain a right to sue letter from the Equal Employment
Opportunity Commission.

i:i Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. § §
621 - 634 (amended in 1984, 1990, and by the Age Discrimination in
Employment Amendments of 1986, Pub. L. No. 92-592, the Civil Rights
Act of 1991, Pub. L. No. 102 -166)

NOTE: In order to bring a suit in federal district court under the Age
Discrimination in Employment Act, you must first file charges with the
Equal Employment Opportunity Commission.

iii Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
_ 12117 (amended by the ADA Amendments Acts of 2008, Pub. L. No.
110-325 and the Civil Rights Act of 1991, Pub. L. No. 1102-166).

NOTE: In order to bring a suit in federal district court under the
Americans with Disabilities Act, you must first obtain a right to sue letter
from the Equal Employment Opportunity Commission.

Case 2:18-cV-O2884-.]TF-tmp Document 1 Filed 12/28/18 Page 2 of 12 Page|D 2

JURISDICTION

2. Jurisdiction is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S.C. §§ 1331, 1343. Jurisdiction may also be
appropriate under 42 U.S.C. §§ 1981, 1983 and 1985(3), as amended by the Civil Rights
Act of 1991, Pub. L. No. 102-166, and any related claims under Tennessee law.

PARTIES

3. Plaintiff resides at:

74()6 Ashley Oaks Drive - Memphis, TN

 

 

 

 

 

 

 

 

 

STREET ADDRESS
Shelby , Tennessee , 38125 , (9()1) 356-9560 .
County State Zip Code Telephone Number
4. Defendant(s) resides at, or its business is located at:
3690 Hacks Cross Rd. Bldg l
STREET ADDRESS
Shelby , Memphis , Tennessee , 3 8 125
County City State Zip Code
NOTE: If more than one defendant, you must list the names, address of each additional
defendant
5. The address at which l sought employment or was employed by the defendant(s) is:

3690 Hacks Cross Rd, Bldg I

Case 2:18-cV-O2884-.]TF-tmp Document 1 Filed 12/28/18 Page 3 of 12 Page|D 3

STREET ADDRESS
Shelby ’ Memphis s Tennessee ’ 3 8125

 

County City State Zip Code

The discriminatory conduct of which l complain in this action includes (check only those
that apply)

Failure to hire

Termination of my employment

Failure to promote

Failure to accommodate my disability

Unequal terms and conditions of my employment

Retaliation

E@EEEE[]

Other acts(specify): Harrassment

NOTE: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by the federal district court.

7.

lt is my best recollection that the alleged discriminatory acts occurred on:
7/23/15.10/1/15.10/16/15, 6/4/16. 6/17/16, 7/30/16. 5/5/17, 8/11/17, 8/31/16
Date(s)

I believe that the defendant(s) (check one):

|:i is still committing these acts against me.

ij is @t still committing these acts against me.

Defendant(s) discriminated against me based on my:

(check only those that apply and state the basis for the discrimination For example, if
religious discrimination is alleged, state your religion. If racial discrimination is alleged,
state your race, etc.)

Case 2:18-cV-O2884-.]TF-tmp Document 1 Filed 12/28/18 Page 4 of 12 Page|D 4

Race - Black

 

Color
Gender/Sex

Religion

 

National Origin

 

Disability - Cancer Patient

 

|:@EE[:E®

Age. If age is checked, answer the following:
l was born in . At the time(s) defendant(s) discriminated
against me.

l was [ ] more [ ] le_s§ than 40 years old. (check one)

NOTE: Only those grounds raised in the charge filed the Equal Employment Opportunity
Commission can be considered by the federal district court.

10. The facts of my case are as follows:

On September 25, 2017, I filed a complaint against my employer with the Memphis EE()C office

 

located at 1407 Union Avenue, Suite 901. Upon my Intake session l was assigned Charge No.:

 

490-2017-02868. ln October 2018, l received a Right to Sue letter from the EEOC Little Rock

 

Arkansas office without being given the opportunity to rebuttal to the position statement

 

submitted by my employer, FedEx Express. The reason to terminate the processing of my

 

Charge were listed in the letter received. Upon being issued the Right to Sue, l am filing suit

with the United States District Court -Westem Division of Tennessee.

 

(Continuation sheets are attached)

 

(Attach additional sheets as necessary)

NOTE: As additional support for your claim, you may attach to this complaint a copy of the

Case 2:18-cV-O2884-.]TF-tmp Document 1 Filed 12/28/18 Page 5 of 12 Page|D 5

charge filed with the Equal Employment Opportunity Commission or the Tennessee Human
Rights Commission.

ll. lt is my best recollection that I filed a charge with the Tennessee Human Rights
Commission regarding defendant’s alleged discriminatory conduct on:

12. lt is my best recollection that I filed a charge with the Equal Employment Opportunity
Commission regarding defendant’s alleged discriminatory conduct on: 9/25/17 .
Date

Only litigants alleging age discrimination must answer Question #13.

13. Since filing my charge of age discrimination with the Equal Employment Opportunity
Commission regarding defendant’s alleged discriminatory conduct. (check one).'

i:i 60 days or more have elapsed

|:l Less than 60 days have elapsed.

l4. The Equal Employment Opportunity Commission (check one):

:i @ n_ot issued a Right to Sue Letter.

® h_a§ issued a Right to Sue letter, which l received on 10/1/2018 .
Date

NOTE: T his is the date you received the Right to Sue letter, not the date the Equal
Employment Opportunity Commission issued the Right to Sue letter.

15. Attach a copy of the Right to Sue letter from the Equal Employment Opportunity
Commission to this complaint

NOTE: Y ou must attach a copy of the right to sue letter from the Equal Employment Opportunity
Commission.

16. I would like to have my case tried by a jury:

§ Yes
:l No

Case 2:18-cV-O2884-.]TF-tmp Document 1 Filed 12/28/18 Page 6 of 12 Page|D 6

10. The facts of mv case are as follows:

1. On September 25 , 2017, Plaintiff filed a complaint against FedEx Express with the
Memphis EEOC office located at 1407 Union Avenue, Suite 901. The complaint
alleged employment violations in regards to disability, harassment, retaliation, and
race discrimination Upon Intake session, Plaintiff complaint was accepted and
assigned Charge No.: 490-2017-0286.

2. Plaintiff was assigned a Federal Investigator in late February 2018. In October 2018,
Plaintiff received a Right to Sue letter from the EEOC Little Rock Arkansas office
without being given the opportunity to rebuttal to the position statement submitted by
Plaintiff’ s employer, FedEx Express. The reasons as to terminating Plaintiff’ s Charge
were listed in the letter received. Upon being issued the Right to Sue, Plaintiff is
filing suit with the United States District Court -Western Division of Tennessee.

3. Plaintiff was first hired as a handler by FedEx Express on March 21, 1994. Plaintiff` s
employment lasted only 3 months due to injuries Plaintiff received on the morning of
April 4, 1994 after an attempted hijacking that occurred the previous night. Plaintiff
was rehired on October 6, 2006 as a Command and Control Analyst in C4 by Michael
Flippin. In 2008, Plaintiff went under the management of Kinei Lin. Plaintiff was
promoted to Senior Command and Control Analyst on March 1, 2009.

4. FedEx Express operates under a Fiscal Year beginning June 1 of a current year thru
May 31 of the next year. Example: FY15 Fiscal Year is June 1, 2014 thru May 31,
2015

5. In June 2014, Plaintiff went back under the management of Michael Flippin. Plaintiff
works a schedule shift of Thursday thru Sunday. For the FY15, Plaintiff was made
project lead of department’s AIC ‘System Team’. Plaintiff’s team responsibility was
to ensure that each department’s employee became knowledgeable of the systems
monitored and providing a schematic that gave an overall view of the monitoring
system’s infrastructure. The Proj ect ensured that each person also had access to
equipment in doing their job. The project included replacing old equipment and
disposing of that equipment A major part of the project was setting up a process by
which employees could take computers home to do work if needed.

6. In December 2014, Plaintiff was diagnosed with breast cancer. Plaintiff submitted
FMLA documents which were completed by Plaintiff’ s Oncologist. The medical
leave was approved by FedEx Express - HCMP Advisor Michelle Gailey (see
attachments). Prior to going out on medical leave, Plaintiff discussed her illness with

Case 2:18-cV-O2884-.]TF-tmp Document 1 Filed 12/28/18 Page 7 of 12 Page|D 7

10.

ll.

12.

her manager, Michael Flippin, and Plaintiff` s Senior Manager, Jonah Odum. Other
team members were also knowledgeable of Plaintiff’ s medical situation.

Plaintiff returned to work in February 2015. No additional work had been completed
by the System Team since Plaintiff had gone out on medical leave. The project
deadline was set for the end of April. As Plaintiff worked to bring things closer to a
finish status, Plaintiff had an outpatient surgery performed in March. As time passed,
Plaintiff was seen more frequently wearing a scarf, which was not a prohibited item
for women to wear in the workplace. However, Plaintiff Was being to lose hair as a
result of cancer medication.

ln April Plaintiff borrowed an old computer monitor to aid in completing the AIC
project, on her own time, while working at home. Plaintiff could rest as needed
instead of being constrained to constantly sitting at her work desk. The month of
May came and the project ended. ()n July ll, 2015, Plaintiff was suspended for
borrowing the monitor. On July 23, 2015, Plaintiff was terminated by Michael
Flippin for what was considered unauthorized possession of Company property.
Plaintiff" s termination was approved by Jonah Odum and HR Advisor, Chn`s Frazier.

During the termination process, Plaintiff was provided with a Guaranteed Fair
Treatment (GFT) packet. The packet is an in-house process to which employees
could submit in contesting various company decisions Plaintiff filed the GFT packet
on July 28, 2015.

Documentation included statement pertaining to Plaintiff being diagnosed with cancer
and Plaintiffs reasons as to why the monitor was borrowed. The GFT meeting was
held with Managing Director, Steve Cox, Jonah Odum, Michael Flippin and HR
Advisor, Chris Frazier. Plaintiff’ s termination was upheld by Steve Cox, thus
Plaintiff remained unemployed.

On August 9, 2015, Plaintiff applied for unemployment with the Department of Labor
(DOL), but it was denied. Plaintiff filed an Appeal with the DOL on August 26,
2015. Within Plaintist statement, Plaintiff spoke of being diagnosed with Cancer
and Michael Flippin being aware of situations by which equipment was missing.
Those employees had not been suspended nor terminated. On September 25, 2015,
the Department of Labor ruled in behalf of the Plaintiff to receive unemployment
benefits.

Plaintiff elected to move to step 2 of the GFT process and filed again. In September
2015, Plaintiff meet With Richard Smith, Vice President of Global Trade Services
(GTS) and Chris Frazier. Plaintiff provided documentation which showed that
Plaintiff" s manager, Michael Flippin, knew of other employees who had borrowed
laptops but had not returned the equipment back to work. Yet no one else in the

Case 2:18-cV-O2884-.]TF-tmp Document 1 Filed 12/28/18 Page 8 of 12 Page|D 8

13.

14.

15.

16.

17.

department received had received any disciplinary actions or been terminated
Richard Smith overturned the decision and Plaintiff’s employment was reinstated.

Plaintiff returned to work on Thursday, September 24, 2015. Plaintiff was met at the
security gate by Jonah Odum, Upon walking with Odum to his office, Plaintiff was
issued a Warning Letter and one (1) week of disciplinary suspension without pay.
Odum informed Plaintiff that she had been set back-up in FedEx’s computer system
and that he would activate Plaintiff` s account by enabling Plaintiff password. Upon
completing the activation, Plaintiff was given her company badge and proxy card to
gain access to company grounds.

Plaintiff went to her desk and began working. Later in the morning, Plaintiff
encountered various problems with her profile in that Plaintiff could not access
various system. Plaintiff reported the issue to Odum. Plaintiff worked with Odum the
majority of the day to get various issues resolved.

On October l, 2015, Jonah Odum attempted to issue Plaintiff an OLCC. OLCC
stands for Online Counseling and Compliment. lt is a system that maintains a
permanent record of employee compliments and counseling occurrences throughout
the employee’s tenure With FedEx. Employee cannot challenge a manager’s entry
into the OLCC system, even when entries are false. FedEx considers these items to
not be disciplinary in action. However, they can be used to rule on future disciplinary
actions against an employee.

Odum informed Plaintiff that someone had called into the FedEx Hotline and
complained that Plaintiff was walking with fellow employees, using profanity and
causing a disruption in the workplace. Odum stated that the caller gave only the
Plaintiff` s name. Thus Odum stated that he must do an investigation; therefore, he
needed a written statement from the Plaintiff (see attachment). Plaintiff informed
Odum that he should have known that this was not true because Plaintiff had been
with him the first day to which Plaintiff had returned to work. Plaintiff informed
Odum that the phone call was a prank and so was the investigation Plaintiff
informed Odum that his actions to issue an OLCC were harassment upon employment
being reinstated

On the morning of October 16, 2015, Jonah Odum issued Plaintiff a documented
(OLCC) similar to the situation that he tried to imitate on October 1, 2015. He stated
again that Plaintiff used profanity and that Plaintiff spoke of specific details of an
investigation to Plaintiff"s co-workers. The EEOC letter that the Plaintiff stated that
Plaintiff was issued a counseling by Michael Flippin. It was Jonah Odum who issued
the counseling in retaliation of Plaintiff obtaining my job back. Michael Flippin acted
as a witness to Plaintiff refusing to sign-off on the document that Jonah was issuing.

Case 2:18-cV-O2884-.]TF-tmp Document 1 Filed 12/28/18 Page 9 of 12 Page|D 9

18.

19.

20.

21.

22.

23.

24.

25,

Still under the management of Mic hael Flippin, on October 1, 2015, Plaintiff was
given her FY15 Performance Review by Michael Flippin. Plaintiff received a
successful rating of 5.8 (see attachment). Being that Plaintiff had already been
disciplined for borrowing the monitor, adding the Warning Letter to Plaintiff work
performance would be taking disciplinary actions on an employee twice.

On October 2, 2015, Plaintiff was transferred under the management of Richmond
Willard. Willard remained Plaintiff manager until March 1, 2016. Prior to Willard’s
departure, Willard had Plaintiff to submit her Propel objectives and accomplishments
in order that he may rate Plaintiff’ s year-end performance review. Plaintiff submitted
her Propel entries knowing that knowledge of her rating would not been visible until
FY16 had ended.

On March 2, 2016, Plaintiff temporarily went under the management of Jonah Odum,
On May 1, 2015, Laurie Kimura Was hired in replacement of Richmond Willard.

On June 1, 2015, Plaintiff went under the management of Laurie Kimura. This would
be for the FY17 Fiscal Year. Laurie had been Plaintist manager for 4 days when
she confronted Plaintiff on Thursday, June 4, 2015, about wearing a scarf. Laurie
told Plaintiff that she was unprofessional and that Plaintiff was to make provisions
not to wear a scarf starting the upcoming week. The next day Plaintiff was
confronted by Jonah Odum. Plaintiff and Odum spoke of Laurie’s request. Odum
knew of Plaintiff being a cancer patient and losing her hair. As Plaintiff spoke freely
to Odum about losing her hair, Odum stated “so what, l am losing my hair”

Plaintiff asked Odum what was wrong with the scarf that was being worn. Odum
informed Plaintiff that the material of the scarf was “mesh”. Not knowing what
“mesh” meant, Plaintiff informed Odum that she purchase some new scarfs. Plaintiff
purchased several new scarf that evening after work. On Saturday, June 6, 2015,
Plaintiff wore one of the new scarfs to work.

On June 6, 2016 Laurie Kimura suspended Plaintiff for wearing a scarf. An
investigation was pending Plaintiff’ s lD badge was taken and Plaintiff`s proxy card
was taken. Security was contacted and escorted Plaintiff off the company grounds.

On June 17, 2016 Plaintiff received a phone call from Laurie Kimura. Kimura
informed Plaintiff to meet her at the Winchester gate and that she would have security
escort Plaintiff to building I. Minutes later, Plaintiff received instruction via voice
mail from Kimura that consisted of Plaintiff going to the Hack Cross gate and lying to
company security to get on company ground. This would have been an automatic
termination if acted out by the Plaintiff.

Case 2:18-cV-O2884-.]TF-tmp Document 1 Filed 12/28/18 Page 10 of 12 Page|D 10

26.

27.

28.

29.

30.

31.

32.

Plaintiff reported the situation FedEx security and to HR Advisor, Chris Frazier HR.
Upon speaking with Chris Frazier, she simply asked the Plaintiff if she was inside the
gate.

On June 17, 2016, Plaintiff was allowed to return to work with a Warning Letter and
an OLCC. Plaintiff filed a GFT to contest the documents Company policy does not
list headwear as an unacceptable item (see attachment). Prior to attending the GFT
meeting, Laurie Kimura present in her management Rational that Plaintiff “was a
woman” and that women are allowed to wear scarfs. The Warning Letter was upheld
held by upper management The OLCC that Plaintiff received stated that Plaintiff
could be terminated if Plaintiff discussed the issues revolving around the events.

As it was openly discussed in the GFT meeting, everyone present knew that Plaintiff
was a cancer patient and the reason that Plaintiff was wearing a scarf was because
Plaintiff was losing hair. Needless to say, it was stated that Plaintiff did not have a
valid reason for wearing a scarf. Laurie later provided Plaintiff with pictures of what
Laurie felt that Plaintiff should be wearing in the Workplace. The items that Laurie
identified to be acceptable consisted of headband items (see photos). This Was not
something that a cancer patient would wear upon the loss of hair. Laurie request was
one of retaliation, harassment, and discriminating against Plaintiffs’ disability.

In June 2016, Plaintiff requested permission from the HCMP to Wear full headwear
that would completely cover Plaintiff’s head as opposed to what Laurie stated that
Plaintiff should wear. The FedEx HCMP is the only who person can make a ruling in
a medical decision. The HCMP was not even confronted at any time during any of
the situations that involved PlaintifF s medical issue. If the HCMP had been
contacted, no disciplinary actions would have been taken against Plaintiff.

ln November 2016, Laurie suspended Plaintiff again and issued Plaintiff another
OLCC for wearing a scarf. Laurie stated that Plaintiff could not wear the scarf to
which she had originally declared unprofessional. Plaintiff had proven in the GFT
session that the scarf was not made of “mesh” material and it did not contain and
graphic writing. Laurie stated that it had a logo in its design; therefore, it was not
acceptable

Laurie Kimura did not use the rating score that was submitted by Richmond Willard
for Plaintiff’ s FY16 performance review. Laurie rated Plaintiff again with the events
that occurred in FY15 and with statements provided by Jonah Odum.

Laurie went back 4 years in Plaintiff history to aid in issuing Plaintiff a low
performance review and providing Plaintiff what is called a Decision Day. This is a
process by which Plaintiff is to submit a performance improvement letter that must

Case 2:18-cV-O2884-.]TF-tmp Document 1 Filed 12/28/18 Page 11 of 12 Page|D 11

33.

meet Plaintist manager approval. lf an approval is not meet, Plaintiff is forced to
resign.

ln May 2017, Plaintiff was issued an OLCC when Plaintiff accidentally sent an email
out to others whom Plaintiff had not intended on copying. As Plaintiff attempted to
copy Kimura’s managing director (MD) on an email that Plaintiff was sending Laurie
Kimura, Plaintiff selected a distribution list that was similar to the MD’s name.
Shortly thereafter, the MD had the naming of her distribution list changed in order
that it would not be easily mistaken again (see attachment). lt is at this point that the
MD is just as much to blame for the error as Plaintiff committing the error. Plaintiff
should not have received an OLCC.

Case 2:18-cV-O2884-.]TF-tmp Document 1 Filed 12/28/18 Page 12 of 12 Page|D 12

WHEREFORE, plaintiff prays that the Court grant the following relief:

EEEE

§

direct that the Defendant employ Plaintiff, or
direct that Defendant re-employ Plaintiff, or

direct that Defendant promote Plaintiff, or

order other equitable or injunctive relief as follows: Elmj;jye damages

direct that Defendant pay Plaintiff back pay in the amount of
and interest on back pay;

direct that Defendant pay Plaintiff compensatory damages: Specify the
amount and basis for compensatory damages: 0 ' i

 

suffering, declamation of character, intent to do harm

\ ma _
slGNATURE ot~‘g>}XINTIFF

 

Date: /Z//X/'?///¢Q

7¢@/ dJl/e/t/ 35 jo

Acfdress

/%M?DA/»S(,/F` //\/ Z?/Zb
faa/5 zsé~re/é 3

Phbne Number

